786 F.2d 1164
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.PENNY HUGHES, Plaintiff-Appellant,v.MARGARET M. HECKLER, SECRETARY OF HEALTH AND HUMAN SERVICES,Defendant-Appellee.
85-1869
United States Court of Appeals, Sixth Circuit.
2/13/86

W.D.Mich.
REMANDED
ORDER
BEFORE:  KRUPANSKY, MARTIN and GUY, Circuit Judges.


1
This matter is before the court upon the appellees motion to remand this case to the Secretary for reconsideration in light of this court's opinion in Salimi v. Secretary of Health and Human Services, 774 F.2d 685 (6th Cir. 1985).  The appellant joins in this motion.


2
Upon consideration thereof, it is ORDERED that the motion be and hereby is granted.